--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.15
China Logistics Group, Inc.
$82,142.81
 
 
Four PERCENT (4%) CONVERTIBLE NOTE
DATED April 8, 2013


THIS NOTE (the “Note”) is a duly authorized Convertible Note of China Logistics
Group, Inc., a FLORIDA corporation (the “Company”).
 
 
FOR VALUE RECEIVED, the Company promises to pay China Direct Investments, Inc.
(the “Holder”), the principal sum of $82,142.81  (the “Principal Amount”) or
such lesser principal amount following the conversion or conversions of this
Note in accordance with Paragraph 2 (the “Outstanding Principal Amount”) on
April 8, 2013 (the “Maturity Date”), and to pay interest on the Outstanding
Principal Amount (“Interest”) in a lump sum on the Maturity Date, at the rate of
four percent (4%) per Annum (the “Rate”) from the date of issuance.
 
 
Accrual of Interest shall commence on the date of this Note and continue until
the Company repays or provides for repayment in full the Outstanding Principal
Amount and all accrued but unpaid Interest.  Accrued and unpaid Interest shall
bear Interest at the Rate until paid, compounded monthly.  The Outstanding
Principal Amount of this Note is payable on the Maturity Date in such coin or
currency of the United States as at the time of payment is legal tender for
payment of public and private debts, at the address last appearing on the Note
Register of the Company as designated in writing by the Holder from time to
time.  The Company may prepay principal and interest on this Note at any time
before the Maturity Date.
 
 
The Company will pay the Outstanding Principal Amount of this Note on the
Maturity Date, free of any withholding or deduction of any kind (subject to the
provision of paragraph 2 below), to the Holder as of the Maturity Date and
addressed to the Holder at the address appearing on the Note Register.
 
 
This Note is subject to the following additional provisions:
 
 
1.
All payments on account of the Outstanding Principal Amount of this Note and all
other amounts payable under this Note (whether made by the Company or any other
person) to or for the account of the Holder hereunder shall be made free and
clear of and without reduction by reason of any present and future income,
stamp, registration and other taxes, levies, duties, cost, and charges
whatsoever imposed, assessed, levied or collected by the United States or any
political subdivision or taxing authority thereof or therein, together with
interest thereon and penalties with respect thereto, if any, on or in respect of
this Note (such taxes, levies, duties, costs and charges being herein
collectively called “Taxes”).



2.
The Holder of this Note is entitled, at its option, at any time after the
issuance of this Note, to convert all or any lesser portion of the Outstanding
Principal Amount and accrued but unpaid Interest into Common Stock at a
conversion price (the “Conversion Price”) for each share of Common Stock equal
to a price which is a 20% discount from the lowest Daily VWAP in the ten (10)
days prior to the day that the Holder requests conversion, unless otherwise
modified by mutual agreement between the Parties (the “Conversion Price”). For
purpose of this section, the closing bid price of the Common Stock shall be the
closing bid price as reported by the Nasdaq Stock Market or the closing bid
price in the over-the counter market. The Holder may convert this Note into
Common Stock by surrendering the Note to the Company, with the form of
conversion notice attached to the Note as Exhibit B, executed by the Holder of
the Note evidencing such Holder’s intention to convert the Note.


 
1

--------------------------------------------------------------------------------

 



The Company will not issue fractional shares or scrip representing fractions of
shares of Common Stock on conversion, but the Company will round the number of
shares of Common Stock issuable up to the nearest whole share.  The date on
which a Notice of Conversion is given shall be deemed to be the date on which
the Holder notifies the Company of its intention to so convert by delivery, by
facsimile transmission or otherwise, of a copy of the Notice of Conversion.


Notice of Conversion may be sent by email to the Company, attn: Mr. Wei Chen,
CEO.  The Holder will deliver this Note, together with original executed copy of
the Notice of Conversion, to the Company within three (3) business days
following the Conversion Date.  At the Maturity Date, the Company will pay any
unconverted Outstanding Principal Amount and accrued Interest thereon, at the
option of the Company, in either (a) cash or (b) Common Stock valued at a price
equal to the Conversion Price determined as if the Note was converted in
accordance with its terms into Common Stock on the Maturity Date.
 
 
3.
No provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to the payment of the Outstanding Principal
Amount of this Note at the Maturity Date, and in the coin or currency herein
prescribed.  This Note and all other Notes now or hereafter issued on similar
terms are direct obligations of the Company.  In the event of any liquidation,
reorganization, winding up or dissolution, repayment of this Note shall not be
subordinate in any respect to any other indebtedness of the Company outstanding
as of the date of this Note or hereafter incurred by the Company.



Such non-subordination shall extend without limiting the generality of the
foregoing, to all indebtedness of the Company to banks, financial institutions;
other secured lenders, equipment lessors and equipment finance companies, but
shall exclude trade debts.  Any warrants, options or other securities
convertible into stock of the Company issued before the date hereof shall rank
pari passu with the Note in all respects.
 
4.
If at any time or from time to time after the date of this Note, the Common
Stock issuable upon the conversion of the Note is changed into the same or
different numbers of shares of any class or classes of stock, whether by
recapitalization or otherwise, then in each such event the Holder shall have the
right thereafter to convert the Note into the kind of security receivable in
such recapitalization, reclassification or other change by holders of Common
Stock, all subject to further adjustment as provided herein.  In such event, the
formulae set forth herein for conversion and redemption shall be equitably
adjusted to reflect such change in number of shares or, if shares of a new class
of stock are issued, to reflect the market price of the class or classes of
stock issued in connection with the above described transaction.



The Holder has the right to sell the converted shares at market price. Net
proceeds is calculated as gross proceeds less all sales related expenses,
including but not limited to review fees, sales commission and etc.(the "Net
Proceeds"). If Net Proceeds from the sale of converted shares is less than
Principle Amount, the Company will compensate for the amount of the difference
calculated by subtracting Net Proceeds from Principle Amount by a one-time cash
payment or stock issuance.
 
 
5.
Events of Default.

 
 
   5.1. A default shall be deemed to have occurred upon any one of the following
events:


   5.1.1. Withdrawal from registration of the Issuer under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), either voluntary or
involuntary.

 
2

--------------------------------------------------------------------------------

 



   5.1.2. Issuer filing for bankruptcy protection under the federal bankruptcy
laws, the calling of a meeting of creditors, or any act of insolvency under any
state law regarding insolvency, without written notification to the Investor
within five business days of such filing, meeting or action.


   5.1.3. The Borrower fails to issue shares of Common Stock to the Holder (or
announces or threatens in writing that it will not honor its obligation to do
so) upon exercise by the Holder of the conversion rights of the Holder in
accordance with the terms of this Note, fails to transfer or cause its transfer
agent to transfer (issue) (electronically or in certificated form) any
certificate for shares of Common Stock issued to the Holder upon conversion of
or otherwise pursuant to this Note as and when required by this Note, the
Borrower directs its transfer agent not to transfer or delays, impairs, and/or
hinders its transfer agent in transferring or issuing (electronically or in
certificated form) any certificate for shares of Common Stock to be issued to
the Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note, or fails to remove (or directs its transfer agent not to
remove or impairs, delays, and/or hinders its transfer agent from removing) any
restrictive legend (or to withdraw any stop transfer instructions in respect
thereof) on any certificate for any shares of Common Stock issued to the Holder
upon conversion of or otherwise pursuant to this Note as and when required by
this Note (or makes any written announcement, statement or threat that it does
not intend to honor the obligations described in this paragraph) and any such
failure shall continue uncured (or any written announcement, statement or threat
not to honor its obligations shall not be rescinded in writing) for three (3)
business days after the Holder shall have delivered a Notice of Conversion.


 
5.1.4.
Failure to pay the principal and unpaid but accrued interest on the Note when
due.



5.1.5. Any dissolution, liquidation, or winding up of Borrower or any
substantial portion of its business.


5.1.6. Any cessation of operations by Borrower or Borrower admits it is
otherwise generally unable to pay its debts as such debts become due, provided,
however, that any disclosure of the Borrower’s ability to continue as a “going
concern” shall not be an admission that the Borrower cannot pay its debts as
they become due.


5.1.7. The failure by Borrower to maintain any material intellectual property
rights, personal, real property or other assets which are necessary to conduct
its business (whether now or in the future).


5.1.8. The Borrower effectuates a reverse split of its Common Stock without
twenty (20) days prior written notice to the Holder.


5.1.9 In the event that the Borrower proposes to replace its transfer agent, the
Borrower fails to provide, prior to the effective date of such replacement,
fully executed Irrevocable Transfer
Agent Instructions in a form as initially delivered pursuant to the Purchase
Agreement (including but not limited to the provision to irrevocable reserve
shares of Common Stock in the Reserved Amount) signed by the successor transfer
agent to Holder and the Borrower.


5.1.10 The failure by Borrower to pay any and all Post-Closing Expenses as
defined in section


5.1.11 From and after the initial trading, listing or quotation of the Common
Stock on a Principal
Market, an event resulting in the Common Stock no longer being traded, listed or
quoted on a Principal Market; failure to comply with the requirements for
continued quotation on a Principal Market; or notification from a Principal
Market that the Borrower is not in compliance with the conditions for such
continued quotation and such non-compliance continues for seven (7) trading days
following such notification.

 
3

--------------------------------------------------------------------------------

 



   5.2. Default remedies.  Upon the occurrence and during the continuation of
any Event of Default specified in Section 2.6.4 (solely with respect to failure
to pay the principal hereof or interest thereon when due at the Maturity Date),
the Note shall become immediately due and payable and the Borrower shall pay to
the Holder, in full satisfaction of its obligations hereunder, an amount equal
to the Default Sum (as defined herein). UPON THE OCCURRENCE AND DURING THE
CONTINUATION OF ANY EVENT OF DEFAULT SPECIFIED IN SECTION 2.6.3, THE NOTE SHALL
BECOME IMMEDIATELY DUE AND PAYABLE AND THE BORROWER SHALL PAY TO THE HOLDER, IN
FULL SATISFACTION OF ITS OBLIGTAIONS HEREUNDER, AN AMOUNT EQUAL TO: (Y) THE
DEFAULT SUM (AS
DEFINED HEREIN); MULTIPLIED BY (Z) TWO (2). Upon the occurrence and during the
continuation of any Event of Default specified in Sections 2.6.4 (solely with
respect to failure to pay the principal hereof or interest thereon when due on
this Note, 2.6.1, 2.6.2, 2.6.5, 2.6.6, 2.6.7, 2.6.8, and/or 2.6.9 exercisable
through the delivery of written notice to the Borrower by such Holders (the
“Default Notice”), and upon the occurrence of an Event of Default specified in
the remaining sections of Section 2.6 (other than failure to pay the principal
hereof or interest thereon at the Maturity Date specified in Section 2.6.4
hereof), the Note shall become immediately due and payable and the Borrower
shall pay to the Holder, in full satisfaction of its obligations hereunder, an
amount equal to the greater of (i) 150% times the sum of (w) the then
outstanding principal amount of this Note plus (x) accrued and unpaid interest
on the unpaid principal amount of this Note to the date of payment (the
“Mandatory Prepayment Date”) plus (y) Default Interest, if any, on the amounts
referred to in clauses (w) and/or (x) (the then outstanding principal amount of
this Note to the date of payment plus the amounts referred to in clauses (x) and
(y) shall collectively be known as the “Default Sum”) or (ii) the “parity value”
of the Default Sum to be prepaid, where parity value means (a) the highest
number of shares of Common Stock issuable upon conversion of or otherwise
pursuant to such Default Sum, treating the Trading Day immediately preceding the
Mandatory Prepayment Date as the
“Conversion Date” for purposes of determining the lowest applicable Conversion
Price, unless the Default
Event arises as a result of such breach in respect of a specific Conversion Date
in which case such
Conversion Date shall be the Conversion Date, multiplied by (b) the highest
Closing Price for the Common
Stock during the period beginning on the date of first occurrence of the Event
of Default and ending one day prior to the Mandatory Prepayment Date (the
“Default Amount”) and all other amounts payable hereunder shall immediately
become due and payable, all without demand, presentment or notice, all of which
hereby are expressly waived, together with all costs, including, without
limitation, legal fees and expenses, of collection, and the Holder shall be
entitled to exercise all other rights and remedies available at low or in
equity.


If the Borrower fails to pay the Default Amount within five (5) business days of
written notice that such amount is due and payable, then the Holder shall have
the right at any time, so long as the Borrower remains in default (and so long
and to the extent that there are sufficient authorized shares), to require the
Borrower, upon written notice, to immediately issue, in lieu of the Default
Amount, the number of shares of Common Stock of the Borrower equal to the
Default Amount divided by the Conversion Price then in effect.


6.  Prepayment.  At any time that the Note remains outstanding, upon three
business days’ written notice (the “Prepayment Notice”) to the Holder, the
Company may pay 150% of the entire Outstanding Principal Amount of the Note plus
any accrued but unpaid Interest.  If the Company gives written notice of
prepayment, the Holder continues to have the right to convert principal and
interest on the Note into Conversion Shares until three business days elapses
from the Prepayment Notice.


7. Anti-Dilution.  If, at any time the Note is outstanding, the Issuer issues
Common Stock, or grants options or warrants, at a price per share that is less
than the Conversion Price on the date of such issuance or grant, the Conversion
Price will be adjusted to such lower price for the remainder of the term of the
Note.
 
 

 
4

--------------------------------------------------------------------------------

 



8. The Company covenants that until all amounts due under this Note are paid in
full, by conversion or otherwise, unless waived by the Holder or subsequent
Holder in writing, the Company shall: give prompt written notice to the Holder
of any Event of Default or of any other matter which has resulted in, or could
reasonably be expected to result in a materially adverse change in its financial
condition or operations;  give prompt notice to the Holder of any claim, action
or proceeding which, in the event of any unfavorable outcome, would or could
reasonably be expected to have a Material Adverse Effect (as defined in the Note
Purchase Agreement) on the financial condition of the Company;  at all times
reserve and keep available out of its authorized but unissued Common Stock, for
the purpose of effecting the conversion of this Note into Common Stock, such
number of its duly authorized shares of Common Stock as shall from time to time
be sufficient to effect the conversion of the Outstanding Principal Amount of
this Note into Common Stock.
 
 
9.  Upon receipt by the Company of evidence from the Holder reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note,
 
 
   (i) in the case of loss, theft or destruction, upon provision of indemnity
reasonably satisfactory to it and/or its transfer agent, or
 
 
   (ii) in the case of mutilation, upon surrender and cancellation of this Note,
then the Company at its expense will execute and deliver to the Holder a new
Note, dated the date of the lost, stolen, destroyed or mutilated Note, and
evidencing the outstanding and unpaid principal amount of the lost, stolen,
destroyed or mutilated Note.


10.  If any term in this Note is found by a court of competent jurisdiction to
be unenforceable, then the entire Note shall be rescinded, the consideration
proffered by the Holder for the remaining Debt acquired by the Holder not
converted by the Holder in accordance with this Note shall be returned in its
entirety and any Conversion Shares in the possession or control of the Investor
shall be returned to the Issuer.
 
 
11. The Note and the Agreement between the Company and the Holder (including all
Exhibits thereto) constitute the full and entire understanding and agreement
between the Company and the Holder with respect to the subject hereof.  Neither
this Note nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the Company and the Holder.
 
 
12. This Note shall be governed by and construed in accordance with the internal
laws of the State of Florida.


13. Legal Opinion.  The Issuer’s counsel has provided an opinion regarding the
applicable exemption from registration under the Securities Act for the issuance
of the Conversion Shares pursuant to the terms and conditions of this Agreement
and the Note, which provides that upon conversion at any time following the date
hereof, the shares received as a result of the conversion shall be issued
unrestricted in accordance with the appropriate exemption. If the Issuer
declines to provide, or requests that Investor counsel prepare an opinion, the
Issuer agrees to bear the cost of the letter.


14. Conditions.  The Issuer acknowledges the Investor’s participation in respect
to this Agreement is on a conditions permitting basis. In the event that the
transaction risk profile substantially changes, market pricing or implied
volatility substantially change, due diligence raises concerns or any other
conditions material to the successful closing of the transaction change, the
Investor reserves the right to terminate the Agreement at any time before
delivering to the Non Affiliate Debt holder the cash consideration as described
hereof.
 
 

 
5

--------------------------------------------------------------------------------

 



15. Post-Closing Expenses.  The Issuer will bear any and all miscellaneous
expenses that may arise as a result of this Agreement post-closing. These
expenses include, but are not limited to, the cost of legal opinion production,
transfer agent fees, equity issuance fees, etc. The failure to pay any and all
Post-Closing Expenses will be deemed a default as described in Section 5.1.10
herein.


 16.  Miscellaneous


   16.1. Counterparts.  This Agreement may be executed in any number of
counterparts by original, facsimile or email signature.  All executed
counterparts shall constitute one Agreement not withstanding that all
signatories are not signatories to the original or the same
counterpart.  Facsimile and scanned signatures are considered original
signatures.


   16.2. Severability.  This Agreement is not severable.  If any term in this
Agreement is found by a court of competent jurisdiction to be unenforceable,
then the entire Agreement shall be rescinded, the consideration proffered by the
Investor for the remaining Debt acquired by Investor not converted by the
Investor in accordance with this Agreement shall be returned in its entirety and
any Conversion Shares in the possession or control of the Investor shall be
returned to the Issuer.


   16.3. Legal Fees.  Except as provided in Section 15 of this agreement, each
Party will bear its own legal expenses in the execution of this Agreement. If
the Issuer defaults and the Investor is required to expend funds for legal fees
and expenses, such costs will be reimbursed to the Investor, solely by the
Issuer.
 
 
   16.4. Modification.  This Agreement and the Note may only be modified in a
writing signed by all Parties.
 
 


China Logistics Group, Inc.
CEO: Wei Chen
/s/ Wei Chen


China Direct Investments, Inc.
CEO: Dr. James Wang
/s/ James Wang
 
 
6

--------------------------------------------------------------------------------

 



Exhibit B.


  NOTICE OF CONVERSION


 
 
The undersigned hereby elects to convert $________________ principal amount of
the Note (defined below) into Shares of Common Stock of China Logistics Group,
Inc., a(n) FLORIDA Corporation (the “Borrower”) according to the conditions of
the convertible Notes of the Borrower dated as of April 8, 2013 (the “Notes”),
as of the date written below.
No fee will be charged to the Holder or Holder’s Custodian for any conversion,
except for transfer taxes, if any.


Box Checked as to applicable instructions:
 
 


 
 
[  ] The Borrower shall electronically transmit the Common Stock issuable
pursuant to this Notice of Conversion to the account of the undersigned or its
nominee with DTC through its Deposit Withdrawal Agent Commission system (“DWAC
Transfer”).


  Name of DTC Prime Broker: ___________________________________________
 
 
Account Number: ____________________________________________________
 
 
[  ] The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder’s calculation attached hereto) in the name(s)
specified immediately below:
 
 
China Direct Investments, Inc.
EIN #:


 
 
Date of Conversion:
Conversion Price:
Shares to Be Delivered:
Remaining Principal Balance Due
After This Conversion:
 
 
Signature
Print Name:
 
 
 
 
 
 